
	

114 HR 3288 IH: Strengthening DSH and Medicare Through Subsidy Recapture and Payment Reform Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3288
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Marchant (for himself and Mr. Boustany) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to change the method of determining
			 disproportionate share hospital (DSH) payments under the Medicare program,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening DSH and Medicare Through Subsidy Recapture and Payment Reform Act of 2015. 2.Change in determination of Medicare DSH paymentsParagraph (1) of section 1886(r) of the Social Security Act (42 U.S.C. 1395ww(r)) is amended—
 (1)by striking so much of such paragraph as precedes fiscal year 2014 and inserting the following:  (1)DSH payments (A)In generalSubject to subparagraph (B), for;
 (2)by striking (which represents and all that follows through Report to the Congress); and (3)by adding at the end the following new subparagraph:
				
 (B)Aggregate limitation beginning with fiscal year 2017As part of the rulemaking to carry out subsection (d) for fiscal year 2017 and each subsequent fiscal year, the Secretary shall estimate the aggregate amount of payments to be made for such fiscal year under subparagraph (A) (determined without regard to this subparagraph) and, if the amount so estimated exceeds $3,300,000,000, then each amount paid under subparagraph (A) for that fiscal year shall be multiplied by the ratio of $3,300,000,000 to the amount so estimated.
					.
 3.Additional DSH payment for certain qualifying hospitalsSection 1886(r) of the Social Security Act (42 U.S.C. 1395ww(r)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)Additional payment for certain qualifying hospitals (A)In generalFor fiscal year 2017 and each subsequent fiscal year, in addition to the payments made to a qualifying hospital under paragraphs (1) and (2), the Secretary shall pay to each qualifying hospital an amount equal to $1,000,000,000 multiplied by the factor that would be calculated under paragraph (2)(C) for such qualifying hospital if each reference in such paragraph to a subsection (d) hospital were treated as a reference to a qualifying hospital.
 (B)Qualifying hospital definedIn this paragraph, qualifying hospital means a subsection (d) hospital that is located in Alabama, Florida, Georgia, Idaho, Kansas, Louisiana, Maine, Mississippi, Missouri, Nebraska, North Carolina, Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Utah, Virginia, Wisconsin, or Wyoming.
						.
			4.Recapture of overpayments resulting from certain federally subsidized health insurance
 (a)In generalParagraph (2) of section 36B(f) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B).
 (b)Conforming amendmentSo much of paragraph (2) of section 36B(f) of such Code, as amended by subsection (a), as precedes advance payments is amended to read as follows:  (2)Excess advance paymentsIf the.
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2015.  